—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered August 8, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 12 to 24 years, unanimously affirmed.
The court made a sufficient inquiry into defendant’s claims regarding assigned counsel’s ineffectiveness and purported conflict of interest and did not improvidently exercise its discretion in denying defendant’s application for the assignment of new counsel (People v Sides, 75 NY2d 822). Counsel did not act against defendant’s interest by stating that there was no impediment to sentencing (People v Thomas, 200 AD2d 413, lv denied 83 NY2d 915), and counsel’s response to defendant’s meritless attacks on counsel’s preparation did not create a conflict of interest.
Defendant’s plea was knowingly, voluntarily and intelligently entered and nothing in the factual allocution cast doubt on defendant’s guilt.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.